Citation Nr: 0727592	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  04-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to restoration of a 100 percent schedular 
evaluation for non-small cell lung cancer due to exposure to 
asbestos, reduced to 60 percent effective June 1, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a January 2004 proposal to 
reduce a total schedular rating assigned to the veteran's 
service-connected non-small cell lung cancer (secondary to 
asbestos exposure) to 60 percent, effective June 1, 2004.  
The veteran appealed this determination and seeks restoration 
of the 100 percent schedular evaluation for his lung cancer.

In addition to non-small cell lung cancer secondary to 
asbestos exposure, the veteran is also service-connected for 
history of fracture, right maxilla, which is currently rated 
noncompensably disabling.  

The Board notes in passing that during the course of this 
appeal, a February 2006 rating decision awarded the veteran a 
total rating for individual unemployability for his service-
connected disabilities (TDIU) and Chapter 35 Dependents' 
Education Assistance benefits, effective June 1, 2004.  
Although the result of this rating decision is that, for all 
intents and purposes, there was no real interruption of the 
veteran's VA compensation at the 100 percent rate ever since 
he first began receiving 100 percent disability payments 
effective May 10, 2001, the veteran has nevertheless elected 
to pursue the current appeal. 


FINDINGS OF FACT

1.  By an October 2002 rating decision, the RO granted the 
veteran service connection and a 100 percent evaluation for 
non-small cell lung cancer due to asbestos exposure, 
effective May 10, 2001.

2.  Following a December 2003 VA pulmonary function test, the 
RO proposed in January 2004 to reduce the rating for the 
service-connected non-small cell lung cancer from 100 percent 
to 60 percent.

3.  By a letter dated in February 2004, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 100 percent 
evaluation assigned to his non-small cell lung cancer to 60 
percent.

4.  By a rating decision dated in early May 2004, the RO 
implemented a reduction to 60 percent, effective June 1, 
2004.  Notice of the reduction was mailed to the veteran in 
mid-May 2004.

5.  It is factually ascertainable that as of June 1, 2004, 
the veteran's service-connected lung disease is manifested by 
symptoms consistent with severe chronic obstructive pulmonary 
disease due to asbestosis, status post right radical upper 
lobectomy for excision of adenocarcinoma, with a Forced Vital 
Capacity that is 62 percent of predicted value on pulmonary 
function testing, but no clinical evidence of active non-
small cell lung cancer. 

6.  A comparison of the medical evidence upon which a 100 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected non-small cell lung 
cancer to a level no higher than that accounted for by the 60 
percent rating.


CONCLUSION OF LAW

The reduction of the 100 percent rating to a 60 percent 
rating for non-small cell lung cancer due to asbestos 
exposure was proper, but no sooner than July 31, 2004.  38 
U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.321, 3.344, 4.3, 4.7, 4.97, Diagnostic 
Codes 6819, 6833 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  However, as will be further 
discussed below, the issue of reducing VA compensation 
ratings assigned to service-connected disabilities has its 
own regulatory notice requirements, which are contained in 38 
C.F.R. § 3.105(e).  For all intents and purposes, the duty to 
notify and the duty to assist the veteran in completing his 
claim were fulfilled pursuant to 38 C.F.R. § 3.105 (e).  

The history of the veteran's claim shows that by rating 
decision of October 2002, he was granted service connection 
and a 100 percent schedular evaluation for non-small cell 
lung cancer due to asbestos exposure, effective May 10, 2001.  
Medical records from that time show that the veteran was 
diagnosed with adenocarcinoma of his right upper lobe.  
Treatment of the malignancy involved chemotherapy and a right 
radical upper lobectomy in July 2001.  The total schedular 
rating assigned was based on the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6819, which provides: 

6819
Neoplasms, malignant, any specified part of 
respiratory system exclusive of skin growths
100
Note: A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure. Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §3.105(e) 
of this chapter. If there has been no local recurrence or 
metastasis, rate on residuals.
38 C.F.R. § 4.97, Diagnostic Code 6819 (2006)

In December 2003, the veteran was provided with a VA 
examination that included a pulmonary function test.  The 
test results show, in pertinent part, that the veteran had a 
Forced Vital Capacity (FVC) score that was 62 percent of 
predicted value.  The examination report and other 
contemporaneous medical records show that the veteran was 
status post non-small cell lung cancer and radical right 
upper lobectomy, and that there was no clinical evidence of 
active lung cancer.  He was diagnosed with severe chronic 
obstructive pulmonary disease (COPD).

In a January 2004 rating action, the RO proposed the 
reduction of the rating for the veteran's lung cancer from 
100 percent to 60 percent based on findings made at a 
December 2003 VA examination.  The veteran was notified of 
the RO's intent to reduce the assigned rating by a letter 
dated in February 2004.

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i).  In a written response dated in March 2004, 
the veteran did not request a hearing at that time but did 
request that VA obtain and review current VA medical records 
pertaining to post-surgical recuperation treatment and 
records from the Social Security Administration (SSA) and 
then reconsider its rating reduction proposal.  Based on the 
SSA records and the additional VA treatment records obtained, 
the RO issued a May 2004 rating decision by which it reduced 
the rating for the veteran's non-small cell lung cancer to 60 
percent, effective June 1, 2004.  Given the chronology of the 
process described above, the Board finds that the RO complied 
with the procedures required under 38 C.F.R. § 3.105(e) for 
reducing the veteran's disability rating by notifying him of 
his rights and giving him an opportunity for a hearing and 
time to respond.

The Board notes that the rating decision reducing the 100 
percent rating was dated in early May 2004, and the notice 
letter to the veteran informing him of the rating reduction 
was mailed in mid-May 2004.  Thereafter, the rating reduction 
went into effect June 1, 2004.  This is significant because 
the effective date of a reduction under 38 C.F.R. § 3.105(e) 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. §§ 3.105(e) and § 3.105(i)(2)(i).  
However, given that the veteran was notified of the final 
rating action on May 14, 2004, the proper effective date is 
July 31, 2004, which is the last day of the month in which 
the 60-day period expired.  The Board does not find that such 
a miscalculation renders the reduction rating void ab initio 
and as such a remand is not warranted regarding that aspect 
of the reduction.  VAOPGCPREC 31-97, 62 Fed. Reg. 63605 
(1997); Cf. Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens 
v. Brown, 7 Vet. App. 320 (1995) (a reduction is not in 
accordance with the law when VA does not comply with 38 
C.F.R. § 3.344). (As discussed below, the reduction was 
proper except for the effective date assigned.  The Board's 
order herein corrects the effective date, which correction 
the RO should implement.)

The Board must next address whether the reduction was 
warranted.  The veteran's 100 percent rating for his non-
small cell lung cancer was made effective on May 10, 2001.  
Because the evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c) 
(2006).  These provisions do not apply to disabilities that 
have not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

As previously discussed, the provision of 38 C.F.R. § 4.97, 
Diagnostic Code 6819, provides for the assignment of a 100 
percent evaluation for malignant neoplasms other than skin 
growths that affect the respiratory system.  Thereafter, the 
status of the respiratory system will be clinically re-
examined by VA and the appropriate disability rating will be 
assigned based on the residuals if no recurrence of the 
metastases is clinically demonstrated.

The Board has reviewed SSA and VA medical records dated 2003 
- 2006, which show, in pertinent part, that the veteran 
actively participated in an ongoing recuperation therapy 
program, status post his right radical upper lobectomy, and 
demonstrated a relatively good tolerance for exercise after 
taking into account the severity of his lung disease.  The 
evidence shows no recurrence of his non-small cell lung 
cancer.  He was diagnosed with severe COPD and, as previously 
noted, a December 2003 VA pulmonary function test shows that 
he obtained an FVC score that was 62 percent of predicted 
value.  The lung cancer was secondary to the veteran's 
exposure to asbestos during active naval service and so his 
post-cancer residuals were evaluated under the criteria 
contained in 38 C.F.R. § 4.97, Diagnostic Code 6833, for 
rating asbestosis.  The schedule provides for the following:

General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6833.

Applying the above criteria to the facts of the case, the 
Board concludes that the 60 percent evaluation currently 
assigned adequately reflects the veteran's current state of 
pulmonary impairment on the basis of his present FVC score.  
However, as the objective medical evidence does not 
demonstrate that he meets the criteria for a 100 percent 
evaluation on the basis of having an FVC score of less than 
50-percent of predicted value, or; a DLCO (SB) that is less 
than 40 percent predicted, or; a maximum exercise capacity 
that is less than 15 milliliter per kilogram per minute of 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; that he requires 
outpatient oxygen therapy, restoration of the 100 percent 
evaluation is not warranted.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conclusion, the Board finds that the reduction from 100 
percent to 60 percent for the veteran's service-connected 
non-small cell lung cancer secondary to asbestos exposure was 
proper.  Based on the evidence before the RO at the time the 
reduction was effectuated, the veteran's lung cancer showed 
improvement.  See 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic 
Codes 6819, 6833.  In disagreeing with the rating reduction, 
the veteran's main contention for a restoration to 100 
percent is that, in his opinion, the clinical state of his 
lung disease is productive of 100 percent disability on its 
own.  However, as previously stated, the objective clinical 
testing conducted by VA in December 2003, and all subsequent 
medical treatment reports thereafter show no more than 60 
percent impairment on strict application of the rating 
criteria.  While the Board does not doubt the sincerity of 
the veteran's belief that his service-connected lung disease 
was more severely disabling than it was rated as a result of 
the reduction, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Consequently, the Board finds that the evidence shows that 
the disability picture associated with the veteran's lung 
cancer had improved and that it no longer warranted an 
evaluation of 100 percent.  A 60 percent rating appropriately 
reflects the present state of this pulmonary disability.  The 
reduction was therefore proper.  As noted above, the proper 
effective date for the reduction was July 31, 2004.


ORDER

The rating reduction to 60 percent for non-small cell lung 
cancer due to exposure to asbestos was proper but only so far 
as an effective of July 31, 2004 is assigned for the 60 
percent rating; restoration of the 100 percent schedular 
rating previously assigned is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


